Citation Nr: 0717151	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-26 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on November 18, 2005, by means of video 
conferencing equipment with the appellant in Indianapolis, 
Indiana, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

Additional evidence was submitted to the Board in April 2007 
with the veteran's waiver of his right to have the RO review 
this evidence in the first instance.

The Board also observes that the veteran's appeal had 
originally included the issues of entitlement to service 
connection for defective hearing and for tinnitus.  However, 
during the pendency of the appeal, a rating decision dated in 
July 2005 granted service connection for defective hearing 
and tinnitus.  Therefore, those issues no longer remain in 
appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed October 1993 rating decision denied service 
connection for PTSD.
3.  The evidence received since the October 1993 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.

4.  The veteran has been shown to have PTSD that is causally 
or etiologically related to a verified in-service stressor.


CONCLUSIONS OF LAW

1.  The October 1993 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.204, 20.1103 (2006).

2.  The evidence received subsequent to the October 1993 
rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2006).

3.  Resolving reasonable doubt in favor of the veteran, PTSD 
was incurred in active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

In the decision below, the Board has reopened and granted the 
veteran's claim for service connection for PTSD, and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of 
the disorder, credible supporting evidence of the claimed in-
service stressor actually occurred, and a link, as 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, the VA determines that the veteran did not 
engage in combat with the enemy or was a POW, or that the 
veteran engaged in combat with the enemy or was a POW, but 
the alleged stressor is not combat or POW related, the 
veteran's lay testimony by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's statements or testimony.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The Board observes that the veteran's claim for service 
connection for PTSD was previously considered and denied by 
the RO in a rating decision dated in October 1993.  The 
veteran was notified of that decision and of his appellate 
rights.  In general, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In June 2003, the veteran requested that his claim for 
service connection for PTSD be reopened.  The February 2004 
rating decision now on appeal denied reopening the veteran's 
claim, but the July 2005 statement of the case appears to 
have implicitly reopened the veteran's claim for service 
connection for PTSD and adjudicated that claim on a de novo 
basis.  As will be explained below, the Board believes that 
the RO's adjudication regarding reopening the veteran's claim 
for service connection for PTSD is ultimately correct.  
However, regardless of what the RO has done in cases such as 
this, "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the United States 
Court of Veterans Appeals (Court) has held that the same 
statutory reopening requirements apply to prior final RO 
decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  
Therefore, the Board is required by statute to review whether 
new and material evidence has been submitted to reopen the 
claim.  Thus, the Board has recharacterized the issue on 
appeal as whether the appellant has submitted new and 
material evidence to reopen the previously denied claim for 
service connection for PTSD.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, an October 1993 rating decision previously 
considered and denied the veteran's claim for service 
connection for PTSD.  In that decision, the RO observed that 
the veteran's service medical records were negative for any 
complaints, treatment, or diagnosis of a psychiatric 
disorder, and it was also noted that there was no indication 
in the veteran's personnel file that he had received any 
combat awards or decorations.  The RO further indicated that 
the veteran had not provided any information relating to his 
claimed in-service stressors and that he had not reported for 
two VA psychiatric examinations.  As such, the RO determined 
that service connection for PTSD was not warranted.  

The evidence associated with the claims file subsequent to 
the October 1993 rating decision includes a May 2005 VA 
examination report, a private medical opinion dated in 
November 2005, a report of United States losses, hearing 
testimony as well as the veteran's own assertions; and a VA 
psychological evaluation dated in March 2007 and received by 
the Board in April 2007 for which the veteran has submitted a 
waiver of his right to have the RO review this evidence in 
the first instance.

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the October 1993 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the May 2005 VA examination 
report, November 2005 private medical opinion, the March 2007 
VA psychological evaluation, and the report of United States 
losses to be material because they relate to unestablished 
facts that are necessary to substantiate the claim.  In this 
regard, the Board notes that this evidence provides medical 
opinions addressing the etiology of the veteran's PTSD as 
well as verification of an in-service stressor.  Therefore, 
the Board finds that new and material evidence has been 
presented to reopen the veteran's previously denied claim for 
service connection for PTSD.

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of this claim 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, Board finds that the evidence 
is in relative equipoise as to whether the veteran has PTSD 
related to service.  Resolving the equipoise rule in the 
veteran's favor, the Board concludes that the veteran is 
entitled to service connection for PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

The Board notes that the RO has conceded that the veteran has 
a verified in-service stressor.  In particular, the July 2005 
statement of the case acknowledged that the veteran had 
witnesses a large number of Napalm bombs explode.  As such, 
the remaining question is the medical question of whether the 
veteran has been diagnosed as having PTSD, and if so, whether 
that diagnosis is related to the veteran's verified in-
service stressor.  On this point, there is conflicting 
evidence.  In this regard, the May 2005 VA examiner observed 
that the veteran has reported stressors meeting the DSM-IV 
PTSD stressor criteria, but stated that he did not report 
psychiatric symptoms that meet the DSM-IV symptom criteria.  
In particular, it was noted that the veteran did not report 
any significant psychosocial dysfunction.  As such, the May 
2005 VA examiner did not diagnose the veteran as having PTSD 
or any other Axis I disorder.  However, a private 
psychologist provided a medical opinion in November 2005 in 
which he indicated that he had reviewed the veteran's claims 
file and subsequently diagnosed him with PTSD.  In rendering 
this diagnosis, the private physician specifically noted the 
veteran's in-service stressors as well as the other DSM-IV 
criteria.  In addition, a psychological evaluation conducted 
by a VA psychologist in March 2007 also resulted in a 
diagnosis of PTSD after psychological testing.  The examiner 
concluded that the veteran did appear to meet the criteria 
for PTSD although he acknowledged that "the clear 
identification of his diagnosis appears to be hindered by his 
overt psychosis."

Based on this record, the Board finds that there is a 
question as to whether the veteran has PTSD as a result of 
his military service.  The May 2005 VA examiner clearly 
opined that the veteran did not have PTSD.  On the other 
hand, the veteran's private psychologist has concluded that 
he does have PTSD related to service, and the VA psychologist 
also diagnosed PTSD although acknowledging the difficulty in 
rendering the diagnosis due to another mental disorder.  
Although the May 2005 VA examiner explained why the veteran 
does not have PTSD, the Board notes that a clear PTSD 
diagnosis made by a mental health care professional must be 
presumed, unless evidence shows to the contrary, to have been 
made in accordance with the applicable DSM criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor.  Mental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 140 
(1997).  Indeed, the November 2005 VA examiner specifically 
addressed each of the DSM-IV criteria.  As such, the Board 
finds that there is reasonable doubt as to whether the 
veteran has a current diagnosis of PTSD that is related to 
his military service.

To the extent that there is any reasonable doubt as to 
whether the veteran currently has PTSD that is related to his 
military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran currently has PTSD related to his 
military service.  Accordingly, the Board concludes that 
service connection for PTSD is warranted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


